Citation Nr: 1118070	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-25 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to death pension benefits on an accrued basis.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION


The Veteran had active military service from October 1942 to September 1945.  He died in April 1993.  The appellant is a surviving son of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

1.  The Veteran's spouse submitted a claim for death pension benefits in April 2008.

2.  On her claim form the spouse reported $52,788 in cash, bank accounts and/or certificates of deposit.  

3.  The Veteran's spouse died in June 2008, prior to a decision being made on her claim for pension benefits.

4.  Based on the evidence of record at the time of her death, in particular her net worth, the spouse was not entitled to receive pension benefits.


CONCLUSION OF LAW

The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. §§ 1541, 1543, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.274, 3.275, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the appellant was sent a letter from the RO dated in September 2008 that informed him of what the evidence in the file at the time of the Veteran's death needed to show in order to substantiate his claim for accrued benefits.

The Board finds that in this case all necessary development has been accomplished.  The evidence of record in the claims file at the time of the appellant's mother's death includes a copy of a marriage certificate, a copy of the Veteran's death certificate, a copy of the Veteran's WD AGO Form 53-55 showing service during World War II, and a copy of his mother's claim for death pension benefits.

Insofar as VA may consider only the evidence on file on the date of the appellant's mother's death, VA was not required to provide assistance to the claimant in obtaining additional evidence.  Although the law provides for payment to certain claimants of any periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, as a matter of law, the evidence which may be considered is limited to the evidence on file on the date of the beneficiary's death.  38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a).  Thus, there is no further duty to attempt to obtain or create additional evidence to substantiate the accrued benefits claim because evidence submitted after the appellant's mother's death may not be considered.

The record does not otherwise indicate that any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  For these reasons, the Board finds that VA has fulfilled the duty to notify and assist, so that it can consider the merits of this appeal without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant asserts that he is entitled to accrued benefits based on his mother's pending claim for death pension benefits at the time of her death.   The appellant is the son of the Veteran and his now deceased spouse.  In this case the Veteran died in April 1993.  In April 2008 the Veteran's surviving spouse applied for death pension benefits.  The spouse died in June 2008, prior to VA adjudication of her claim.  

Payment of accrued benefits may be made based on benefits to which a payee was entitled at her death under existing ratings or decisions, or those based on evidence in the file at the date of death.  See 38 C.F.R. § 3.1000.

In this case, at the time of the death of the appellant's mother, the claims file included her application for pension benefits, a copy of the marriage certificate, a copy of the Veteran's death certificate, and a copy of the Veteran's WD AGO Form 53-55 showing service during World War II.  The application for pension benefits notes that the appellant had $52,788 in cash, bank accounts, and/or certificates of deposit.  She indicated on her application form that she was receiving $715 a month in Social Security benefits.

On the basis of the evidence on file at the time of the spouse's death, the Board finds that the spouse was not entitled to death pension benefits.  

Death pension benefits will be denied or discontinued when the corpus of estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of it be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d).

Based on the evidence of record at the time of the spouse's death the Board finds that the spouse's net worth was excessive for the award of death pension benefits.  The spouse's April 2008 application does reveal that she was a resident of a nursing home and that Medicaid was not covering any of the nursing home costs.  The costs of the nursing home and the appellant's medical expenses are not of record.  The application also revealed a small monthly payment from Social Security.  Additionally the application indicated that the spouse was 86 years old at the time of her application for pension benefits.

The application does not indicate that the spouse had any dependents and it does not provide information about the spouse's medical or nursing home expenses.  As noted above the determination for accrued benefits purposes must be made based on the evidence of record at the time of the spouse's death.  

The Board finds that it would have been reasonable that some part of the corpus of the surviving spouse's estate, or net worth, to have been consumed for her maintenance.  38 C.F.R. § 3.274(c).  It is inconsistent with the intent of the VA pension program to allow a claimant to collect a pension while simultaneously retaining a sizeable estate, as would have been the case here.  As shown by the evidence of record, the spouse was older, she had a monthly income, and she had significant liquid assets.  In particular the Board finds that the $52,788 in liquid assets was high enough to preclude her from receiving pension benefits.

As the Board finds that the spouse was not entitled to any VA benefits based on her pending claim, there can be no accrued benefits payable.  38 C.F.R. § 3.1000.


ORDER

Entitlement to death pension benefits on an accrued basis is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


